692 N.W.2d 836 (2005)
472 Mich. 872
Lawrence T. CURTIS, Plaintiff-Appellee,
v.
CITY OF DETROIT, Defendant-Appellant.
Docket No. 125652. COA No. 241632.
Supreme Court of Michigan.
March 11, 2005.
The defendant filed an application for leave to appeal and this Court directed that oral argument be held on whether to grant the application or take other peremptory action. The briefs and oral argument of the parties having been considered by the Court, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and REMAND this case to the Wayne Circuit Court for entry of a judgment in favor of defendant. Defendant fully complied with the notice requirements of the Michigan housing law, M.C.L. § 125.540, and the Detroit City Code, § 12-11-28. Whether lis pendens or other statutory notice obligations should be in place is not an issue for this Court.
WEAVER, J., dissents and states as follows:
I would deny leave to appeal as the Court of Appeals properly affirmed the trial court on the issues before us.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., concur in the statement of WEAVER, J.